Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 19, 2017

The Court of Appeals hereby passes the following order:

A17D0477. CHRISTINE METTER v. LONI D. METTER.

      This case was initiated when Loni D. Metter filed a petition seeking to adopt
her three minor stepchildren. Acknowledging that the children’s biological mother,
Christine Metter, was alive, Loni D. Metter further sought in her petition the
termination of Christine Metter’s parental rights. On May 4, 2017, the trial court
entered an order terminating Christine Metter’s parental rights, and further
designating a time frame for scheduling a final adoption hearing.
      From that order, Christine Metter filed the instant pro se discretionary
application. She also has filed a motion for the appointment of counsel. For reasons
that follow, we lack jurisdiction.
      Ordinarily, a party seeking to appeal an order terminating parental rights must
file an application for discretionary appeal. See OCGA § 5-6-35 (a) (12). But where,
as here, the contested order did not resolve all issues in the case, the case remains
pending in the trial court. See OCGA § 5-6-34 (a) (1) (providing for a direct appeal
from a “final judgment[ ], that is to say, where the case is no longer pending in the
court below”). Thus, Christine Metter was required to follow the interlocutory appeal
procedure of OCGA § 5-6-34 (b). See Bailey v. Bailey, 266 Ga. 832, 832-833 (471
SE2d 213) (1996); Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588-589
(1) (408 SE2d 103) (1991); Park v. Bailey, 329 Ga. App. 569, 571 (765 SE2d 721)
(2014); Gray v. Springs, 224 Ga. App. 427, 427 (481 SE2d 3) (1997). Because she
did not do so, we lack jurisdiction to consider this application, which is hereby
DISMISSED.1
      Christine Metter’s motion for the appointment of counsel is accordingly
DISMISSED as MOOT. See In the Interest of B. R. F., 299 Ga. 294, 298-299 (788
SE2d 416) (2016) (explaining that appellate court could not reach issue concerning
whether indigent parent was entitled to appointment of counsel, where parent failed
to perfect jurisdiction).

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          06/19/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.




      1
        But see Rokowski v. Gilbert, 275 Ga. App. 305, 305 (1) (620 SE2d 509)
(2005) (explaining that a timely filed notice of appeal from a final judgment and
decree of adoption gave appellate court jurisdiction to consider previous orders
entered in case, including an order terminating the biological father’s parental rights).